       Case 2:20-cv-00107-WJ-SMV Document 27 Filed 03/05/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

TYLER S. PHILLIPS,

       Plaintiff,

v.                                                                       No. 20-cv-0107 WJ/SMV

CURRY COUNTY DETENTION CENTER and
ROOSEVELT COUNTY DETENTION CENTER,

       Defendants.

                  MEMORANDUM OPINION AND ORDER DENYING
               PLAINTIFF’S REQUEST FOR COUNSEL AND FOR COPIES

       THIS MATTER is before the Court on Plaintiff’s Motion [Doc. 22], seeking appointment

of counsel, docketed on November 19, 2020; Plaintiff’s Motion [Doc. 15], seeking copies of every

document on the record, docketed on May 11, 2020; and Plaintiff’s Motion [Doc. 19], also seeking

copies of every document on the record, docketed on October 21, 2021. In this 42 U.S.C. § 1983

action, Plaintiff is incarcerated, proceeding pro se, and proceeding in forma pauperis. [Doc. 13].

For the reasons stated below, the Court will deny the Motions.

       Federal courts lack the authority to appoint counsel to represent indigent prisoners in

§ 1983 cases, such as this one. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989).

Where, as here, a plaintiff has been granted leave to proceed in forma pauperis, the “court may

request an attorney to represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1).

However, there is no right to appointment of counsel in a civil case. Beaudry v. Corrs. Corp. of

Am., 331 F.3d 1164, 1169 (10th Cir. 2003). In deciding whether to request voluntary assistance of

counsel, courts should consider “the merits of the litigant’s claims, the nature of the factual issues

raised in the claims, the litigant’s ability to present his claims, and the complexity of the legal
       Case 2:20-cv-00107-WJ-SMV Document 27 Filed 03/05/21 Page 2 of 3




issues raised by the claims.” Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995) (quoting

Williams v. Meese, 926 F.2d 994, 996 (10th Cir.1991)). Ultimately, the burden is on the plaintiff

“to convince the court that there is sufficient merit to his claim to warrant [a request for voluntary

assistance] of counsel.” Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)

(quoting McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir.1985)).

       The Court has reviewed the Complaint and subsequent filings in light of the foregoing

factors. At this time, the Court is not convinced that there is sufficient merit or complexity in

Plaintiff’s claims to warrant requesting the voluntary assistance of counsel. Moreover, thus far,

Plaintiff has been adequately presenting his claims. Accordingly, the Court will deny the Motion

to appoint counsel.

       In Plaintiff’s Motions [Docs. 15, 19], he requests copies of everything in the Court record

in this case. The Court has already served Plaintiff with a copy of every filing on the Court record.

There is no authority for the Court to provide Plaintiff with additional copies. The Court will deny

Plaintiff’s request but will direct the Clerk to send Plaintiff a copy of the Court docket for this case

at no cost. If Plaintiff identifies a specific document or documents that he would like copied, he

may request copies from the Clerk of the Court and pay the copying costs in accordance with the

Local Rules. See D.N.M.LR-Civ. 79.3 (“Fees for Copies of Documents. The Clerk will charge the

statutory fee to provide copies of documents. A person who requests that copies be mailed must

provide a pre-addressed, stamped envelope, unless otherwise approved by the Clerk.”). The

statutory fee for copies is $.50 per page. See 28 U.S.C. § 1914(b) (providing for fees “as are

prescribed by the Judicial Conference of the United States”); Judicial Conference Schedule of Fees

(“The fees included in the District Court Miscellaneous Fee Schedule are to be charged for services

provided by the district courts. . . . 4.a. For reproducing any record and providing a copy in paper

                                                   2
        Case 2:20-cv-00107-WJ-SMV Document 27 Filed 03/05/21 Page 3 of 3




form, $.50 per page.”) (2020). The complete filings in this record comprise 84 pages. Therefore,

to obtain a copy of each filing in his case, Plaintiff must submit to the Clerk of Court a check in

the amount of $42 and a pre-addressed stamped envelope with sufficient postage to cover the costs

of mailing.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Motion [Doc. 22], seeking appointment of counsel, is DENIED at this time.

        IT IS FURTHER ORDERED that Plaintiff’s Motions [Docs. 15, 19], both seeking copies

of every document on the record, are DENIED.

        IT IS FURTHER ORDERED that the Clerk mail Plaintiff a copy of the Court’s docket

for this case.

        IT IS SO ORDERED.

                                                     ____________________________________
                                                     STEPHAN M. VIDMAR
                                                     United States Magistrate Judge




                                                3
